Exhibit 10.1

DATED 28 JUNE 2012

OPEN JOINT STOCK COMPANY “RUSNANO”

and

IPG LASER GMBH

and

“IRE-POLUS” LTD.

and

IPG PHOTONICS CORPORATION

 

 

AGREEMENT

for the sale and purchase of the participation interest representing 22.5% of
the charter capital of

“IRE-Polus” Ltd.

 

 

Baker & McKenzie

Moscow

Ref: SPV/RMG

 

1



--------------------------------------------------------------------------------

CONTENTS

Clause

 

         Page  

1.

 

Interpretation

     3   

2.

 

Sale and Purchase of Participation Interest

     7   

3.

 

Consideration

     8   

4.

 

Completion

     8   

5.

 

Termination of agreements on completion

     9   

6.

 

Post-Completion Obligations

     12   

7.

 

Warranties

     12   

8.

 

Purchaser’s and Seller’s Rights To Terminate

     13   

9.

 

Announcements

     14   

10.

 

Counterparts

     15   

11.

 

Further Assurance

     15   

12.

 

Variation, Waiver and Consent

     15   

13.

 

Purchaser’s and Seller’s rights and remedies

     15   

14.

 

Entire Agreement

     16   

15.

 

Withholding and Grossing-Up

     16   

16.

 

Notices

     16   

17.

 

Costs

     18   

18.

 

Third Party Rights

     18   

19.

 

Time of the Essence

     18   

20.

 

Continuing Effect

     18   

21.

 

Severability

     18   

22.

 

Assignment

     18   

23.

 

Governing Law, Submission to Arbitration and Limitation of Liability

     19   

24.

 

Governing Language

     19   

Schedule

 

SCHEDULE 1

  

Completion

     20   

SCHEDULE 2

  

Warranties

     22   

SCHEDULE 2A

  

Capacity of Purchaser

     24   

SCHEDULE 3

  

Form of the Transfer Agreement

     25   

 

2



--------------------------------------------------------------------------------

DATE:

PARTIES:

 

1. Open Joint Stock Company “RUSNANO”, a legal entity established and operating
under the laws of the Russian Federation with Principal State Registration
Number 1117799004333 and having its registered address at 10a Prospect 60-letiya
Oktyabrya, Moscow 117036, Russian Federation (the “Seller”);

 

2. IPG Laser GmbH, a legal entity organized and existing under the laws of
Germany with registration number HR B 4466 and having its registered address at
Siemensstrasse 7, D-57299 Burbach, Germany (the “Purchaser”);

 

3. Limited Liability Company “Scientific and Technical Association “IRE-Polus”,
a legal entity organized and existing under the laws of the Russian Federation
with Principal State Registration Number 1025007069493 and having its registered
address at 1 pl. Akademika Vvedenskogo, Fryazino city, Moscow Region, Russia,
141190 (the “Company”); and

 

4. IPG Photonics Corporation, a legal entity organized and existing under the
laws of Delaware, USA with registration file number 2972875 and having its
registered address at 50 Old Webster Road, Oxford, MA 01540, USA (“IPG”);

RECITALS:

 

(A) The Seller owns a 22.5% participation interest in the charter capital of the
Company with a nominal value of RUR 11,849.9 (the “Participation Interest”);

 

(B) The Seller is a full legal successor of the Russian Corporation of
Nanotechnologies that has been reorganized pursuant to Federal Law No. 211-FZ
“On the Reorganization of the Russian Corporation of Nanotechnologies” dated
July 27, 2010;

 

(C) The Purchaser owns a 77.42% participation interest in the charter capital of
the Company with a nominal value of RUR 40,775.51;

 

(D) The Seller has agreed to sell and the Purchaser has agreed to purchase the
Participation Interest on the terms set out in this agreement;

 

(E) In connection with, and conditional upon, the sale of the Participation
Interest, the parties have agreed to terminate certain existing agreements
between themselves relating to the Company.

IT IS AGREED as follows:

 

1. INTERPRETATION

 

1.1 Defined terms

In this agreement, the following words and expressions shall have the following
meanings:

“Business Day” means a day (excluding a Saturday, Sunday or a public holiday) on
which banks generally are open in Moscow, the Russian Federation or Frankfurt,
Germany, for the transaction of normal banking business;

 

3



--------------------------------------------------------------------------------

“Claim” means any claim made by the Purchaser against the Seller under this
Agreement including in particular (but without prejudice to the generality of
the foregoing) any claim for breach of the Warranties;

“Completion” means completion of the matters set out in clause 4.3;

“Completion Date” means the date upon which Completion takes place in accordance
with clause 4.1;

“Consideration” means the sum of US$55,400,000;

“Control” means the right to control or cast a majority of the voting rights
exercisable at a shareholders meeting (or its equivalent) of the person
concerned; or the right to appoint or remove directors having a majority of the
voting rights exercisable at meetings of the board of directors and/or any
supervisory board (or their equivalent) of the person concerned; or the
possession directly or indirectly of the ability or power to direct or procure
the direction of the management and policies of such person, whether through the
ownership of securities, by contract or otherwise; and the terms “Controlled”
and “Controlling” shall be construed accordingly;

“Encumbrance” means any mortgage, charge, pledge, lien, restriction, assignment,
hypothecation, security interest, title retention or any other agreement or
arrangement the effect of which is the creation of security, or any other
interest, equity or other right of any person (including any right to acquire,
option, right of first refusal or right of pre-emption), or any agreement or
arrangement to create any of the same; and “Unencumbered” shall be construed
accordingly;

“Investment Agreement” means the investment agreement entered into between the
Seller, the Purchaser, IPG and the Company, dated 29 October 2010 (as amended on
6 December 2010);

“Investment Documents” means the Investment Agreement, the Participants
Agreement and the Put and Call Option Agreement;

“LLC Law” means Russian Federal Law No. 14-FZ ‘On Limited Liability Companies’
dated 8 February 1998 (as amended);

“Long-Stop Date” means 31 July 2012, or such later date as provided for in
accordance with clause 4.4(a) or as the Seller and the Purchaser may agree in
writing;

“Losses” includes, in respect of any matter, event or circumstance, all demands,
claims, actions, proceedings, damages, payments, fines, penalties, losses, costs
(including legal costs), expenses (including taxation), disbursements or other
liabilities in any case of any nature whatsoever;

“Notice” means any notice, demand or other communication to be given by any
party to any other party under or in connection with this agreement;

“Participants Agreement” means the participants agreement entered into between
the Seller, the Purchaser and IPG in relation to their participation in the
Company, dated 30 November 2010;

“Purchaser’s Counsel” means Baker & McKenzie – CIS, Limited, Sadovaya Plaza,
12th Floor, 7 Dolgorukovskaya Street, Moscow 127006, Russia;

 

4



--------------------------------------------------------------------------------

“Purchaser’s Group” means the group of companies comprising the Purchaser, any
holding company of the Purchaser and any subsidiary of the Purchaser or of any
such holding company; and “member of the Purchaser’s Group” shall be construed
accordingly;

“Put and Call Option Agreement” means the put and call option agreement entered
into between IPG and the Seller, dated 30 November 2010;

“Russian Notary” means the notary of Moscow city Aliya Olegovna Belyakova or any
other Russian notary nominated by the Purchaser;

“State Register” means the Russian Unified State Register of Legal Entities;

“Tax” means all forms of taxation, withholdings, duties, imposts, levies, social
security contributions and rates imposed, assessed or enforced by any local,
municipal, governmental, state, federal or other body or authority whether in
the Russian Federation or elsewhere, in all cases being in the nature of
taxation, and any interest, penalty, surcharge or fine in connection therewith;

“Tax Authority” means any Tax authority or other authority competent to impose,
assess or enforce any liability to Tax whether in the Russian Federation or
elsewhere;

“Transfer Agreement” means the agreement to be entered into by the Purchaser and
the Seller, under Russian law, certified by the Russian Notary to effect the
transfer of the Participation Interest from the Seller to the Purchaser in the
form substantially as per schedule 3;

“Warranties” means the warranties given in clause 7 and schedules 2 and 2A of
this agreement.

 

1.2 Statutory provisions

All references to statutes or statutory provisions shall include references to
any consolidation, re-enactment, modification or replacement of the same, any
statute, statutory provision or enactment of which it is a consolidation,
re-enactment, modification or replacement and any subordinate legislation in
force under any of the same from time to time except to the extent that any
consolidation, re-enactment, modification or replacement enacted after the date
of this agreement would extend or increase the liability of any party to another
under this agreement.

 

1.3 Holding company and subsidiary

For the purposes of this agreement, a company is a “subsidiary” of another
company, its “holding company” if that other company:

 

  (a) holds a majority of the voting rights in it; or

 

  (b) is a member of it and has the right to appoint or remove a majority of its
board of directors; or

 

  (c) has the right to exercise a dominant influence over it by virtue of
provisions contained in its memorandum or articles of association or
constitutional documents or by virtue of a Control contract; or

 

  (d) has a participating interest in it and either actually exercises a
dominant influence over it or the two companies are managed on a unified basis;
or

 

5



--------------------------------------------------------------------------------

  (e) is a member of it and Controls alone, pursuant to an agreement with other
shareholders or members, a majority of the voting rights in it; or

 

  (f) if it is a subsidiary of a company which is itself a subsidiary of that
other company,

and the terms “subsidiaries” and “holding companies” are to be construed
accordingly.

 

1.4 Board of directors

Any reference to directors, board, board of directors or any similar expression
shall be deemed to include any management body or person having, in respect of a
body corporate incorporated outside England, similar powers and/or
responsibilities to those of a board of directors of an English company and
shall include, without limitation, (as appropriate) any General Director,
Supervisory Board and Management Board.

 

1.5 Agreed form

Any reference to a document in the “agreed form” is to the form of the relevant
document in the terms agreed between the parties prior to the execution of this
agreement and signed or initialled for identification purposes only by or on
behalf of the parties (in each case with such amendments as may be agreed by or
on behalf of the parties).

 

1.6 Recitals, schedules, etc.

References to this agreement include the recitals and schedules which form part
of this agreement for all purposes. References in this agreement to the parties,
the recitals, schedules and clauses are references respectively to the parties
and their legal personal representatives, successors and permitted assigns, the
recitals and schedules to and clauses of this agreement.

 

1.7 Meaning of references

Save where specifically required or indicated otherwise:

 

  (a) words importing one gender shall be treated as importing any gender, words
importing individuals shall be treated as importing corporations and vice versa,
words importing the singular shall be treated as importing the plural and vice
versa, and words importing the whole shall be treated as including a reference
to any part thereof;

 

  (b) references to a person shall include any individual, firm, body corporate,
unincorporated association, government, state or agency of state, association,
joint venture or partnership, in each case whether or not having a separate
legal personality. References to a company shall be construed so as to include
any company, corporation or other body corporate wherever and however
incorporated or established;

 

  (c) references to the word “include” or “including” (or any similar term) are
not to be construed as implying any limitation and general words introduced by
the word “other” (or any similar term) shall not be given a restrictive meaning
by reason of the fact that they are preceded by words indicating a particular
class of acts, matters or things;

 

  (d)

references to any statutory provision or legal term for any action, remedy,
method of judicial proceeding, legal document, legal status, court, official or
other legal concept, state of affairs or thing which is specific to a particular
territory shall, in respect of any jurisdiction other than that of the territory
to which it refers, be deemed to include

 

6



--------------------------------------------------------------------------------

  that which most nearly approximates in that jurisdiction to the statutory
provision or legal term or other legal concept, state of affairs or thing in the
particular territory to which it refers;

 

  (e) any reference to “writing” or “written” includes any method of reproducing
words or text in a legible and non-transitory form but, for the avoidance of
doubt, shall not include e-mail;

 

  (f) references to “indemnify” and to “indemnifying” any person against any
Losses by reference to any matter, event or circumstance includes indemnifying
and keeping that person indemnified against all Losses from time to time made,
suffered or incurred as a direct or indirect consequence of or which would not
have arisen but for that matter, event or circumstance;

 

  (g) references to “RUR” or “rouble” are to the lawful currency of the Russian
Federation and references to “US dollars”, “USD” or “US$” are to the lawful
currency of the United States of America, in each case as at the date of this
agreement; and

 

  (h) references to times of the day are to that time in Moscow and references
to a day are to a period of 24 hours running from midnight to midnight.

 

1.8 Currency conversion

Unless specified otherwise, the rate of exchange to be used in converting
amounts specified in USD (or respectively in RUR) into RUR (or respectively in
USD) shall be the official USD/RUR rate set by the Central Bank of the Russian
Federation for the date of the payment in respect of which the conversion is
required to be made.

 

1.9 Headings

Clause and paragraph headings and the table of contents are inserted for ease of
reference only and shall not affect construction.

 

2. SALE AND PURCHASE OF PARTICIPATION INTEREST

 

2.1 Sale and purchase of Participation Interest

 

  (a) The Seller shall at Completion sell and the Purchaser shall purchase the
entire legal and beneficial ownership in the Participation Interest free from
all Encumbrances.

 

  (b) The Seller covenants with the Purchaser that it has now and at all times
up to and at Completion shall have full power and the right to sell and transfer
the legal and beneficial title in the Participation Interest on the terms set
out in this agreement and the Transfer Agreement.

 

  (c)

The transfer of the legal and beneficial title in the Participation Interest
will be effected by the Transfer Agreement from the moment of its execution by
the Seller and Purchaser and its notarization by the Russian Notary. For the
avoidance of doubt, the Transfer Agreement is the contract which effects
(transaction aimed at) the transfer and disposal of the legal and beneficial
title in the Participation Interest; and this agreement only provides the
overall framework for the activities/actions of the parties required for, and
preceding or following the transfer/disposal of the Participation Interest and
other agreements or arrangements related to such transfer/disposal, but the
parties acknowledge and agree that it is their intention that this agreement is
not aimed at and shall not be used to effect the transfer and/or disposal of the
Participation Interest. The invalidity or unenforceability of this

 

7



--------------------------------------------------------------------------------

  agreement for whatever reason shall not affect or otherwise adversely impact
the validity and enforceability of the Transfer Agreement once it is duly
notarized by the Russian Notary and vice versa the invalidity or
unenforceability of the Transfer Agreement shall not affect or otherwise
adversely impact the validity and enforceability of this agreement.

 

2.2 Rights attaching to the Participation Interest

The Participation Interest shall be sold together with all rights now or
hereafter attaching to it, including all rights to any dividend or other
distribution declared, made or paid after the date of this agreement.

 

2.3 Waiver of restrictions on transfer

 

  (a) The parties hereby irrevocably waive and agree to procure the waiver of
any restrictions on transfer (including rights of pre-emption) which may exist
in relation to the Participation Interest, whether under the constitutional
documents of the Company or otherwise.

 

  (b) In particular, for the purposes of Section 21 of the LLC Law, clause 9.1
of the charter of the Company, clause 7.2.1 of the Participants Agreement and
clause 10.1(a) of the Investment Agreement, IPG hereby consents to the transfer,
by the Seller to the Purchaser, of the Participation Interest, on the terms of
this agreement.

 

2.4 Sale of all the Participation Interest

The Purchaser shall not be obliged to complete the purchase of the Participation
Interest unless the sale of the entire Participation Interest is completed
simultaneously in accordance with this agreement.

 

3. CONSIDERATION

Total price

The total price for the Participation Interest to be paid by the Purchaser to
the Seller is the Consideration. The Consideration shall be paid by the
Purchaser to the Seller in U.S. dollars.

 

4. COMPLETION

 

4.1 Timing

Completion shall take place on or within 5 Business Days from the day of
execution of this agreement or on such later date as may be agreed in writing
between the Purchaser and the Seller, such agreed date to be a date falling on
or before the Long-Stop Date.

 

4.2 Location

Completion shall take place at the offices of the Purchaser’s Counsel, or such
other place the parties may otherwise agree between themselves, when all (but
not some only) of the events detailed in this clause 4 shall occur.

 

4.3 Seller’s and Purchaser’s obligations at Completion

At Completion:

 

  (a) the Seller shall deliver (or cause to be delivered) to the Purchaser the
items listed in Part 1 of schedule 1 (the Purchaser receiving those items, where
appropriate, as agent of the Company);

 

8



--------------------------------------------------------------------------------

  (b) the Purchaser shall deliver (or cause to be delivered) to the Seller the
items listed in Part 2 of schedule 1;

 

  (c) subject to the Seller and the Purchaser having complied with their
obligations under sections (a) and (b) of this clause 4.3, the Seller and the
Purchaser shall do or deliver (or cause to be delivered) the matters or items
listed in Part 3 of schedule 1;

 

  (d) subject to the Seller and the Purchaser having complied with their
obligations under sections (a), (b) and (c) of this clause 4.3, the Purchaser
shall do the matters listed in Part 4 of schedule 1.

 

4.4 Failure to complete

Without prejudice to any other remedies available to that party, if the
provisions of clause 4.3 are not complied with in any respect on the Completion
Date by the Seller or the Purchaser, as the case may be (the “Defaulting
Party”), the Seller or the Purchaser, as the case may be, who is not the
Defaulting Party (the “Non-Defaulting Party”) shall not be obliged to complete
the purchase of the Participation Interest or comply with its obligations under
this clause 4 and the Non-Defaulting Party may in its absolute discretion (in
addition and without prejudice to any other right or remedy available to it) by
written notice to the Defaulting Party:

 

  (a) defer Completion by a period of not more than 10 (ten) Business Days to
such other date as the Non-Defaulting Party may specify in such notice (and so
that the provisions of this clause 4.4.4 shall apply to Completion as so
deferred), it being understood that the Non-Defaulting Party may in its absolute
discretion renew such deferral any number of times;

 

  (b) waive all or any of the requirements applicable to the Defaulting Party
contained or referred to in clause 4.3 as the case may be at the Non-Defaulting
Party’s discretion (and without prejudice to the Non-Defaulting Party’s rights
under this agreement) and proceed to Completion so far as practicable; or

 

  (c) terminate this agreement (and upon such termination clause 8.3 shall
apply).

 

5. TERMINATION OF AGREEMENTS ON COMPLETION

 

5.1 Termination of Investment Agreement

Subject to clause 5.2 of this agreement, each of the Seller, the Purchaser, IPG
and the Company:

 

  (a) agrees that the Investment Agreement will terminate immediately on
Completion;

 

  (b) agrees that notwithstanding any provision in the Investment Agreement to
the contrary, all provisions of the Investment Agreement, including any which
are expressly stated in the Investment Agreement as surviving its termination,
or which otherwise might have done so by implication, are terminated with effect
from Completion;

 

  (c)

except as set forth in clause 5.2 of this agreement, hereby irrevocably releases
and discharges, with effect from Completion, the other parties to the Investment

 

9



--------------------------------------------------------------------------------

  Agreement from all liabilities, commitments, undertakings, obligations, claims
or demands under or in connection with the Investment Agreement, including
without limitation claims for negligence and fraud, whether actual, contingent
or otherwise, and whether arising on, before or after the Completion Date, in
each case whether known or unknown to it,

 

  (d) irrevocably agrees and undertakes not to contest, dispute or challenge (in
any way whatsoever) the validity or effectiveness of the termination of the
Investment Agreement effected by clause 5.1(a) and (b) and the release and the
discharge effected by clause 5.1(c); and

 

  (e) except as set forth in clause 5.2 of this agreement, without prejudice to
the above, irrevocably undertakes not to exercise any, and to the extent
permissible under applicable law waives all, interest, rights, benefits, claims,
causes of action, powers or remedies it may have under the Investment Agreement
against any other party to such Investment Agreement and, as relevant, such
party’s directors, agents, affiliates, employees, assigns and successors whether
actual, contingent or otherwise, known or unknown and whether arising on, before
or after the Completion Date.

 

5.2 Notwithstanding clause 5.1 above, clauses 12 and 15 of the Investment
Agreement will remain in full force and effect (together with clauses 1, 16, 17
and 18 of the Investment Agreement to the extent necessary for the
interpretation or enforcement of clauses 12 and 15 of the Investment Agreement),
and clauses 5.1(c) and (e) above shall not apply to the parties’ past and future
obligations and liabilities arising under clauses 12 and 15 of the Investment
Agreement. The Seller hereby confirms that it hereby expressly assumes the
obligations of The Russian Corporation of Nanotechnologies, the Seller’s
predecessor, under clauses 12 and 15 of the Investment Agreement.

 

5.3 Termination of Participants Agreement

Each of the Seller, the Purchaser and IPG:

 

  (a) agrees that the Participants Agreement will terminate immediately on
Completion and the governing law of the Participants Agreement shall apply to
its termination, and for the purposes of such termination this agreement shall
be the written form agreement of the Seller, the Purchaser and IPG on
termination of the Participants Agreement;

 

  (b) agrees that notwithstanding any provision in the Participants Agreement to
the contrary, all provisions of the Participants Agreement, including any which
are expressly stated in the Participants Agreement as surviving its termination,
or which otherwise might have done so by implication, are terminated with effect
from Completion;

 

  (c) hereby irrevocably releases and discharges, with effect from Completion,
the other parties to the Participants Agreement from all liabilities,
commitments, undertakings, obligations, claims or demands under or in connection
with the Participants Agreement, including without limitation claims for
negligence and fraud, whether actual, contingent or otherwise, whether arising
on, before or after the Completion Date, in each case whether known or unknown
to it;

 

  (d) irrevocably agrees and undertakes not to contest, dispute or challenge (in
any way whatsoever) the validity or effectiveness of the termination of the
Participants Agreement effected by clause 5.3(a) and (b) and the release and the
discharge effected by clause 5.3(c); and

 

10



--------------------------------------------------------------------------------

  (e) without prejudice to the above, irrevocably undertakes not to exercise
any, and to the extent permissible under applicable law waives all, interest,
rights, benefits, claims, causes of action, powers or remedies it may have under
the Participants Agreement against any other party to such Participants
Agreement and, as relevant, such party’s directors, agents, affiliates,
employees, assigns and successors whether actual, contingent or otherwise, known
or unknown and whether arising on, before or after the Completion Date.

 

5.4 Termination of Put and Call Option Agreement

Subject to clause 5.5, each of the Seller and IPG:

 

  (a) agrees that the Put and Call Option Agreement will terminate immediately
on Completion;

 

  (b) agrees that notwithstanding any provision in the Put and Call Option
Agreement to the contrary, all provisions of the Put and Call Option Agreement,
including any which are expressly stated in the Put and Call Option Agreement as
surviving its termination, or which otherwise might have done so by implication,
are terminated with effect from Completion;

 

  (c) except as set forth in clause 5.5 of this agreement, hereby irrevocably
releases and discharges, with effect from Completion, the other party to the Put
and Call Option Agreement from all liabilities, commitments, undertakings,
obligations, claims or demands under or in connection with the Put and Call
Option Agreement, including without limitation claims for negligence and fraud,
whether actual, contingent or otherwise, whether arising on, before or after the
Completion Date, in each case whether known or unknown to it;

 

  (d) irrevocably agrees and undertakes not to contest, dispute or challenge (in
any way whatsoever) the validity or effectiveness of the termination of the Put
and Call Option Agreement effected by clause 5.4(a) and (b) and the release and
the discharge effected by clause 5.4(c); and

 

  (e) except as set forth in clause 5.5 of this agreement, without prejudice to
the above, irrevocably undertakes not to exercise any, and to the extent
permissible under applicable law waives all, interest, rights, benefits, claims,
causes of action, powers or remedies it may have under the Put and Call Option
Agreement against any other party to such Put and Call Option Agreement and, as
relevant, such party’s directors, agents, affiliates, employees, assigns and
successors whether actual, contingent or otherwise, known or unknown and whether
arising on, before or after the Completion Date.

 

5.5 Notwithstanding clause 5.4 above, clauses 10.4 and 10.5 of the Put and Call
Option Agreement will remain in full force and effect (together with clauses 1,
12, 13 and 15.11 of the Put and Call Option Agreement to the extent necessary
for the interpretation or enforcement of clauses 10.4 and 10.5 of the Put and
Call Option Agreement), and clauses 5.4(c) and (e) shall not apply to the
parties’ past and future obligations and liabilities arising under clauses 10.4
and 10.5 of the Put and Call Option Agreement. The Seller hereby confirms that
it hereby expressly assumes the obligations of The Russian Corporation of
Nanotechnologies, the Seller’s predecessor, under clauses 10.4 and 10.5 of the
Put and Call Option Agreement.

 

5.6 For purposes of certainty, the Seller agrees that the Seller’s consent shall
not be required after the Completion for the amendment or termination of the
following agreements:

 

  (a) License Agreement between the Purchaser, IPG and the Company dated
November 19, 2010;

 

11



--------------------------------------------------------------------------------

  (b) Supply Agreement between the Purchaser, IPG and the Company effective as
of September 15, 2010; and

 

  (c) Form of the Regulations on Procedure for the Project Company`s Investment
Assets Expenditure with respect to the funds deposited at Banca Intesa.

 

6. POST-COMPLETION OBLIGATIONS

 

6.1 As and when requested by the Purchaser following Completion, the Seller
shall take all actions (or refrain from taking any action) and execute or
procure to be executed all such further documents, forms, assignments,
transfers, assurances and other things as the Purchaser may reasonably consider
necessary or appropriate to give full effect to the transactions contemplated in
this agreement.

 

6.2 The Seller and the Purchaser shall cooperate fully and promptly with respect
to the process of registering the transfer of the Participation Interest to the
Purchaser in the State Register, including by providing any information,
documents, signatures or physical presence that may be required by law or
reasonably requested by any relevant authority in order to complete such
registration process. In particular, the Seller shall make any additional filing
of any application for registration as required by law or requested by any
relevant authority and carry out any and all reasonable actions related thereto
for the purposes of completing the respective registrations with the State
Register.

 

6.3 The Seller shall not during 3 (three) years following the Completion Date
hire or offer to hire any employee of the Company or of any entity from the
Purchaser’s Group, or solicit or attempt to solicit any customer or vendor of
the Company or of any entity from the Purchaser’s Group.

 

7. WARRANTIES

 

7.1 Warranties of the Seller

The Seller warrants to the Purchaser that each of the statements set out in
schedule 2 is now and will at Completion (by reference to the facts and
circumstances existing at the relevant time) be true and accurate. The Purchaser
is not relying on any representation or warranty of the Seller, express or
implied, save as expressly stated in this agreement, and the Seller hereby
disclaims any warranties implied by law to the maximum extent possible.

 

7.2 Warranties of the Purchaser

The Purchaser warrants to the Seller that each of the statements set out in
schedule 2A is now and will at Completion (by reference to the facts and
circumstances existing at the relevant time) be true and accurate. The Seller is
not relying on any representation or warranty of the Purchaser, express or
implied, save as expressly stated in this agreement, and the Purchaser hereby
disclaims any warranties implied by law to the maximum extent possible.

 

7.3 Compensation for breach of Warranty

The Seller undertakes that, if there is a breach of any Warranty affecting title
to the Participation Interest or resulting in a post-Completion Encumbrance
thereon, it shall pay in cash to the Purchaser a sum equal to the Losses
concerned up to a maximum aggregate amount of 100% of the Consideration (plus
out of pocket expenses in connection with the breach), unless such breach of
Warranty is cured to the satisfaction of the Purchaser within

 

12



--------------------------------------------------------------------------------

the 30 day period after written notice of a breach of such Warranty. This
provision shall be without prejudice to any other rights of the Purchaser in any
way including its rights to damages in respect of a Claim for breach of any
Warranty on any other basis; provided that the Purchaser may not recover
duplicate amounts in respect of each Loss.

 

7.4 Warranties separate

Each of the Warranties shall be separate and independent and, save as expressly
provided to the contrary in this agreement, shall not be limited by reference to
or inference from any other Warranty or anything in this agreement.

 

7.5 No claim against Purchaser’s Group

With effect from Completion, except for the obligations of the Purchaser under
this agreement, the Seller hereby irrevocably and fully waives and releases any
and all claims and Losses, whether known or unknown, fixed or contingent, in
Russia, the United States, Germany or elsewhere in the world, against each
current and former member of the Purchaser’s Group and any of its current and
former officers, employees, workers, agents or advisers, and undertakes (if any
claim is made against it in connection with the sale of the Participation
Interest to the Purchaser) not to make any claim against or seek any
contribution from any such person (and undertakes that no other person claiming
under or through it will make any such claim or seek any such contribution).

 

7.6 No claim against the Seller and Seller’s Representatives

With effect from Completion, except for the obligations of the Seller under this
agreement, the Purchaser hereby irrevocably and fully waives and releases any
and all claims and Losses, whether known or unknown, fixed or contingent, in
Russia, the United States, Germany or elsewhere in the world, against the Seller
and any of its current and former officers, employees, workers, agents, advisers
or individuals appointed by the Seller as members of the Board of Directors of
the Company, and undertakes (if any claim is made against it in connection with
the sale of the Participation Interest to the Purchaser) not to make any claim
against or seek any contribution from any such person (and undertakes that no
other person claiming under or through it will make any such claim or seek any
such contribution).

 

7.7 Seller and Purchaser to disclose before Completion any breach of Warranties

Each of the Seller and the Purchaser hereby agrees to disclose promptly to each
other in writing immediately upon becoming aware of the same, any matter, event
or circumstance (including any omission to act) which may arise or become known
to it after the date of this agreement and before Completion which constitutes
or would constitute a breach of any of the Warranties.

 

8. PURCHASER’S AND SELLER’S RIGHTS TO TERMINATE

 

8.1 Purchaser’s Rights to Terminate

The Purchaser may by written notice given to the Seller at Completion or any
time prior to Completion terminate this agreement if any fact, matter or event
(whether existing or occurring on or before the date of this agreement or
arising or occurring afterwards) comes to the notice of the Purchaser at
Completion or any time prior to Completion which constitutes a breach by the
Seller of this agreement (including, without limitation, any breach of the
covenants or other obligations of the Seller contained or referred to in clause
2 of this agreement), or would constitute a breach of any of the Seller’s
Warranties set out in schedule 2.

 

13



--------------------------------------------------------------------------------

8.2 Seller’s Rights to Terminate

The Seller may by written notice given to the Purchaser at Completion or any
time prior to Completion terminate this agreement if any fact, matter or event
(whether existing or occurring on or before the date of this agreement or
arising or occurring afterwards) comes to the notice of the Seller at Completion
or any time prior to Completion which constitutes a breach by the Purchaser of
this agreement (including, without limitation, any breach of the covenants or
other obligations of the Purchaser contained or referred to in clause 2 of this
agreement), or would constitute a breach of any of the Purchaser’s Warranties
set out in schedule 2A.

 

8.3 All rights and obligations of the parties shall cease to have effect
immediately upon termination of this agreement save that:

 

  (a) clauses which are expressed to survive its termination or expiry, clauses
1 (Interpretation), 9 (Announcements), 10 (Counterparts), 12 (Variation, Waiver
and Consent), 13 (Purchaser’s and Seller’s Rights and Remedies), 15 (Withholding
and Grossing-Up), 16 (Notices), 17 (Costs), 18 (Third Party Rights), 22
(Assignment) and 23 (Governing Law, Submission to Arbitration and Limitation of
Liability)); and

 

  (b) any other provision of this agreement necessary for the interpretation or
enforcement of the above provisions, for the avoidance of doubt, exclusively for
the interpretation of the above provisions,

shall continue in force following termination of this agreement (for whatever
reason) and further save that termination of this agreement (for whatever
reason) shall be without prejudice to the respective rights and liabilities of
each of the parties accrued prior to such termination.

 

8.4 If, notwithstanding the occurrence of any fact, matter or event which would
otherwise give rise to a right to terminate this agreement under this clause 8,
the Purchaser or the Seller, as the case may be, proceeds to Completion, the
fact that the Purchaser or the Seller, as the case may be, has proceeded to
Completion shall not constitute a waiver of any right or entitlement of the
Purchaser or the Seller, as the case may be, to make any Claim under this
agreement.

 

9. ANNOUNCEMENTS

 

9.1 Prior approval of announcements

Subject to the provisions of clauses 9.2 and 9.3 below, no disclosure or
announcement relating to the existence or subject matter of this agreement shall
be made or issued by or on behalf of any party without the prior written
approval of the other parties (which approval may be subject to reasonable
conditions but shall otherwise not be unreasonably withheld or delayed),
provided that these restrictions shall not apply to any disclosure or
announcement if required by any law, or regulation, applicable rule or guideline
of any securities exchange, supervisory, regulatory or governmental body, or
where disclosure or announcement is necessary to enforce the Purchaser’s or
Seller’s rights under this agreement.

 

9.2 Disclosure to the US Securities and Exchange Commission

The Seller acknowledges that IPG is subject to reporting rules under US laws.
Nothing in this agreement shall prohibit IPG from filing a copy of this
agreement with the US Securities and Exchange Commission promptly after the
execution and delivery of this agreement, which filing shall become publicly
available (to the extent that such filing and publication are required by
applicable law or regulation).

 

14



--------------------------------------------------------------------------------

9.3 Notices to customers, etc.

Nothing in this agreement will prohibit the Purchaser or the Company from making
or sending after Completion any announcement to a customer, client or supplier
of the Company informing it that the Purchaser has purchased the Participation
Interest.

 

10. COUNTERPARTS

This agreement may be executed in any number of counterparts and by the parties
to it on separate counterparts and each such counterpart shall constitute an
original of this agreement but all of which together constitute one and the same
instrument. This agreement shall not be effective until each party has executed
at least one counterpart.

 

11. FURTHER ASSURANCE

The parties agree (at their own cost) to perform (or procure the performance of)
all further acts and things, and execute and deliver (or procure the execution
and delivery of) such further documents, as may be required by law or as the
other parties may reasonably require, whether on or after Completion, to
implement and/or give effect to this agreement and the transactions contemplated
by this agreement, including, without limitation, for the purpose of vesting in
the Purchaser the legal and beneficial ownership of the Participation Interest,
and for the purpose of terminating the Investment Documents, all as set out in
this agreement.

 

12. VARIATION, WAIVER AND CONSENT

 

12.1 No variation or waiver of any provision or condition of this agreement
shall be effective unless it is in writing and signed by or on behalf of each of
the parties (or, in the case of a waiver, by or on behalf of the party waiving
compliance).

 

12.2 Unless expressly agreed, no variation or waiver of any provision or
condition of this agreement shall constitute a general variation or waiver of
any provision or condition of this agreement, nor shall it affect any rights,
obligations or liabilities under or pursuant to this agreement which have
already accrued up to the date of variation or waiver, and the rights and
obligations of the parties under or pursuant to this agreement shall remain in
full force and effect, except and only to the extent that they are so varied or
waived.

 

12.3 Any consent granted under this agreement shall be effective only if given
in writing and signed by the consenting party and then only in the instance and
for the purpose for which it was given.

 

13. PURCHASER’S AND SELLER’S RIGHTS AND REMEDIES

 

13.1 No failure or delay by the Purchaser or Seller in exercising any right or
remedy provided by law or under or pursuant to this agreement shall impair such
right or remedy or operate or be construed as a waiver or variation of it or
preclude its exercise at any subsequent time. No single or partial exercise of
any right or remedy by the Purchaser or Seller shall preclude any other or
further exercise of such right or remedy or the exercise of any other right or
remedy.

 

13.2 The rights and remedies of the Purchaser and the Seller under or pursuant
to this agreement are cumulative, may be exercised as often as the Purchaser and
Seller considers appropriate and are in addition to their rights and remedies
under general law.

 

13.3 The rights and remedies of the Purchaser and the Seller under this
agreement shall not be affected, and the Seller’s and the Purchaser’s
liabilities under this agreement shall not be released, discharged or impaired,
by any event or matter whatsoever which otherwise might have affected such
rights and remedies other than by a specific and duly authorised written waiver
or release by the Purchaser or the Seller, as the case may be.

 

15



--------------------------------------------------------------------------------

14. ENTIRE AGREEMENT

 

14.1 Entire agreement

Subject to any terms implied by law, this agreement and Transfer Agreement
together represent the whole and only agreement between the parties in relation
to:

 

  (a) the sale and purchase of the Participation Interest; and

 

  (b) the termination of the Investment Documents,

and supersede any previous agreement (whether written or oral) between all or
any of the parties in relation to the subject matter of any such document save
that nothing in this agreement shall exclude any liability for, or remedy in
respect of, fraudulent misrepresentation.

 

15. WITHHOLDING AND GROSSING-UP

 

15.1 The Purchaser shall pay all sums payable by it under this agreement free
and clear of all deductions or withholdings unless the law requires a deduction
or withholding to be made. Otherwise than in relation to a payment of interest,
if a deduction or withholding is so required the Purchaser shall pay such
additional amount as will ensure that the net amount the payee receives equals
the full amount which it would have received had the deduction or withholding
not been required.

 

15.2 If any Tax Authority subjects any sum paid by the Purchaser under or
pursuant to this agreement to Tax, then the Purchaser shall pay such additional
amount as will ensure that the total amount paid, after payment of the Tax
chargeable on such amount, is equal to the amount that would otherwise be
payable under this agreement. . For the avoidance of doubt this provision does
not apply to any Tax that the Seller would have to pay from the Consideration
received as required under Russian laws.

 

15.3 The Seller shall pay all sums payable by it under this agreement free and
clear of all deductions or withholdings unless the law requires a deduction or
withholding to be made. Otherwise than in relation to a payment of interest, if
a deduction or withholding is so required the Seller shall pay such additional
amount as will ensure that the net amount the payee receives equals the full
amount which it would have received had the deduction or withholding not been
required.

 

15.4 If any Tax Authority brings any sum paid by the Seller under or pursuant to
this agreement into charge to Tax, then the Seller shall pay such additional
amount as will ensure that the total amount paid, less the Tax chargeable on
such amount, is equal to the amount that would otherwise be payable under this
agreement.

 

16. NOTICES

 

16.1 Save as otherwise provided in this agreement, any Notice shall be in
writing and signed by or on behalf of the party giving it. Any Notice shall be
served by sending it by fax to the number set out in clause 16.2, or delivering
it by hand to the address set out in clause 16.2 and in each case marked for the
attention of the relevant party set out in clause 16.2 (or as otherwise notified
from time to time in accordance with the provisions of this clause 16). Any
Notice so served by fax or hand shall be deemed to have been duly given or made
as follows:

 

  (a) if sent by fax, at the time of transmission; or

 

16



--------------------------------------------------------------------------------

  (b) in the case of delivery by hand, when delivered,

provided that in each case where delivery by fax or by hand occurs after 6pm on
a Business Day or on a day which is not a Business Day, service shall be deemed
to occur at 9am on the next following Business Day.

References to time in this clause are to local time in the country of the
addressee.

 

16.2 The addresses and fax numbers of the parties for the purpose of clause 16.1
are as follows:

 

  (a) Seller

Address: 10a Prospect 60-letiya Oktyabrya, Moscow 117036, Russian Federation

Fax: +7 (495) 988 53 99

For the attention of: Georgy Kolpachev, Managing Director

 

  (b) Purchaser

Address: Siemensstrasse 7, D-57299 Burbach, Germany

Fax: +49 (2736) 4420-160

For the attention of: Dr. Eugene Scherbakov, Geschaftsfuhrer

 

  (c) Company

Address: 1 pl. Akademika Vvedenskogo, Fryazino city, Moscow Region, Russia,
141190

Fax: + 7 (495) 702-95-73

For the attention of: Deputy Director Mr. Ushakov

 

  (d) IPG

Address: 50 Old Webster Road, Oxford, Massachusetts, USA

Fax: +1-508-373-1134

For the attention of: General Counsel

 

16.3 A party may notify all other parties to this agreement of a change to its
name, relevant addressee, address or fax number for the purposes of this clause
16, provided that such notice shall only be effective on the later of:

 

  (a) the date specified in the notification as the date on which the change is
to take place; and

 

  (b) the date following five Business Days after notice of any change has been
given.

 

17



--------------------------------------------------------------------------------

16.4 In proving service it shall be sufficient to prove that the envelope
containing such notice was properly addressed and delivered to the address shown
thereon or that the facsimile transmission was made and a facsimile confirmation
report was received, as the case may be.

 

17. COSTS

Each party shall be responsible for its own legal, accountancy and other costs,
charges and expenses incurred in connection with the negotiation, preparation
and implementation of this agreement.

 

18. THIRD PARTY RIGHTS

The parties do not intend that any term of this agreement shall be enforceable
by virtue of the Contracts (Rights of Third Parties) Act 1999 by any person who
is not a party to this agreement.

 

19. TIME OF THE ESSENCE

Time shall not be of the essence of this agreement, either as regards times,
dates and periods specified in the agreement or as regards any times, dates or
periods that may by agreement between the parties be substituted for any of them
unless:

 

  (a) time is expressly stated to be of the essence in relation to that
obligation; or

 

  (b) one party fails to perform an obligation by the time specified in this
agreement and the other parties serve a notice on the defaulting party requiring
it to perform the obligation by a specified time and stating that time is of the
essence in relation to that obligation.

 

20. CONTINUING EFFECT

Each provision of this agreement shall continue in full force and effect after
Completion, except to the extent that a provision has been fully performed on or
before Completion.

 

21. SEVERABILITY

If any provision of this agreement is held by a court of competent jurisdiction
to be illegal, invalid or unenforceable in any respect under the law of any
jurisdiction, then such provision shall (so far as it is invalid or
unenforceable) be given no effect and shall be deemed not to be included in this
agreement but without invalidating any of the remaining provisions of this
agreement. Any provision of this agreement held invalid or unenforceable only in
part or degree will remain in full force and effect to the extent not held
invalid or unenforceable. The parties shall then use all reasonable endeavours
to replace the invalid or unenforceable provision(s) by a valid and enforceable
substitute provision the effect of which is as close as possible to the intended
effect of the invalid or unenforceable provision.

 

22. ASSIGNMENT

 

22.1 Subject to clause 22.2, no party shall be entitled to assign the benefit or
burden of any provision of this agreement without the prior written consent of
each other party.

 

22.2 All or any of the Purchaser’s rights (but not obligations) under this
agreement (including, without limitation, in respect of the Warranties) may
(notwithstanding any other provisions contained in this agreement) be assigned
or transferred by the Purchaser to, or made the subject of a trust created in
favour of:

 

  (a) any other member of the Purchaser’s Group (or by any such member to or in
favour of any other member of the Purchaser’s Group); and/or

 

18



--------------------------------------------------------------------------------

  (b) any person by way of security for borrowings of the Purchaser’s Group.

 

23. GOVERNING LAW, SUBMISSION TO ARBITRATION AND LIMITATION OF LIABILITY

 

23.1 Governing law

The construction, validity and performance of this agreement shall be governed
by the laws of England and Wales, without regard to the choice of law rules
thereof.

 

23.2 Arbitration

 

  (a) Any dispute, controversy or Claim arising out of or in connection with
this agreement, or the breach, termination or invalidity thereof, shall be
finally settled by arbitration in accordance with the Rules of the Arbitration
Institute of the Stockholm Chamber of Commerce. The arbitral tribunal shall be
composed of three arbitrators. The place of arbitration shall be Stockholm,
Sweden. The language to be used in the arbitral proceedings shall be English;
written evidence may, however, be provided in the Russian language.

 

  (b) During the pendency of the arbitration, the parties hereto agree to stay
all other court proceedings wherever pending, until the resolution of the
dispute by way of arbitration, as provided herein.

 

24. GOVERNING LANGUAGE

The official text of this agreement and any notices given hereunder shall be in
English. In the event of any dispute concerning the construction or
interpretation of this agreement, reference shall be made only to this agreement
as written in English and not to any translation into any other language.

The parties have shown their acceptance of the terms of this agreement by
executing it at the end of the schedules.

 

19



--------------------------------------------------------------------------------

SCHEDULE 1

Completion

Part 1: Seller’s Obligations at Completion

At Completion, the Seller shall deliver to the Purchaser original versions
(unless otherwise specifically indicated below) of each of the following items:

 

  (a) Seller’s Corporate Approval: the original or a certified copy of any
required approval of the relevant corporate body of the Seller authorising the
execution of and the performance by the Seller of its obligations under this
agreement and each of the other documents to be executed by the Seller in
connection with this agreement;

 

  (b) Powers of Attorney: certified copies of any powers of attorney under which
the Transfer Agreement is executed or evidence satisfactory to the Purchaser of
the authority of any person signing on behalf of the Seller;

 

  (c) Extract from the State Register: the original extract from the State
Register for the Company issued by the relevant Russian Tax Authority,
confirming that the Seller is the owner of the Participation Interest and such
Participation Interest is free from any Encumbrances, dated not earlier than 3
Business Days before Completion;

 

  (d) Directors’ Resignation Letters: letter of resignation from the member of
the Board of Directors of the Company, in the agreed form, from Georgy
Kolpachev;

 

  (e) Notice to the Company: the original of the Seller’s notice to the Company
about the Seller’s intention to sell the Participation Interest to the Purchaser
duly executed by the Seller and countersigned in confirmation of receipt and
acceptance by the General Director of the Company;

 

  (f) all documents, which the Russian Notary may request from the Seller for
the purposes of notarization of the Transfer Agreement, in the form requested by
the Russian Notary.

Part 2: Purchaser’s Obligations at Completion

At Completion, the Purchaser shall deliver to the Seller original versions
(unless otherwise specifically indicated below) of each of the following items:

 

  (a) Purchaser’s Corporate Approval: the original or a certified copy of any
required approval of the relevant corporate body of the Purchaser authorising
the execution of and the performance by the Purchaser of its obligations under
this agreement and each of the other documents to be executed by the Purchaser
in connection with this agreement;

 

  (b) Powers of Attorney: certified copies of any powers of attorney under which
the Transfer Agreement is executed or evidence satisfactory to the Seller of the
authority of any person signing on behalf of the Purchaser;

 

  (c) IPG Consent: the original of IPG’s consent to the sale by the Seller of
the Participation Interest to the Purchaser duly executed by IPG and
countersigned in confirmation of receipt and acceptance by the General Director
of the Company;

 

20



--------------------------------------------------------------------------------

  (d) all documents which the Russian Notary may request from the Purchaser for
the purposes of notarization of the Transfer Agreement, in the form requested by
the Russian Notary.

Part 3: Seller’s and Purchaser’s obligations at Completion

Subject to compliance by the Seller and the Purchaser with their delivery
obligations in Parts 1 and 2 above, at Completion the Seller and the Purchaser
shall execute the Transfer Agreement before the Russian Notary, which Transfer
Agreement shall be notarised by such Russian Notary. Following this the Seller
shall execute the application for the state registration of the Purchaser as the
new owner of the Participation Interest in the State Register, which application
shall be notarized by the Russian Notary. For the purposes stipulated in this
Part 3, each party undertakes to deliver to the Russian Notary all documents
lawfully requested by the Russian Notary to effect the transfer of the
Participation Interest from the Seller to the Purchaser.

Part 4: Payment of Consideration

Subject to the Seller and the Purchaser having performed their obligations
pursuant to Part 3 above, at Completion the Purchaser shall initiate the payment
of the Consideration to the Seller by wire transfer for same day value to the
Seller’s account indicated below and immediately thereafter provide to the
Seller a written confirmation in the agreed form that the transfer of the
Consideration has been initiated to such Seller’s account.

Details of the Seller’s bank account:

 

Beneficiary Name    Open Joint Stock Company «RUSNANO» ITN (Individual Taxpayer
Number)    7728131587 Legal address    10A prospect 60-letiya Oktyabrya Moscow,
Russia 117036 Telephone/Fax    +7(495) 988-53-88/+7(495) 988-53-99 Bank    GPB
OJSC, GAZPROMBANK, MOSCOW, RUSSIA Account number of Rusnano in Gazprombank
(U.S.D.)    40702840600000004684 SWIFT of the Bank    GAZPRUMM Account of the
Bank in Correspondent Bank    04414534 Correspondent Bank    Deutsche Bank Trust
Company Americas Correspondent Bank address    New York, USA SWIFT of the
Correspondent Bank    BKTRUS33

 

21



--------------------------------------------------------------------------------

SCHEDULE 2

Warranties

 

1. THE PARTICIPATION INTEREST

 

1.1 The Participation Interest constitutes 22.5% of the charter capital of the
Company, and the Participation Interest is validly owned, fully paid and free
from any Encumbrance whatsoever, save for the consent of other participants to
the Company required for the sale of the Participation Interest under Section 21
of the LLC Law, clause 9.1 of the charter of the Company, clause 7.2.1 of the
Participants Agreement and clause 10.1(a) of the Investment Agreement, which has
been granted pursuant to clause 2.3(b) above.

 

1.2 There are no option rights, pre-emptive rights or other specific rights
relating to the purchase or sale of the Participation Interest or contracts,
agreements, arrangements or obligations binding upon or applicable to the Seller
providing for rights to acquire the Participation Interest, save as provided for
in clause 1.1 of this schedule 2 above.

 

2. CAPACITY OF SELLER

 

2.1 The Seller is duly organised, validly existing and solvent under and in
accordance with the laws of the Russian Federation.

 

2.2 The Seller has obtained all corporate authorisations required to empower it
to enter into this agreement and the Transfer Agreement and to perform its
obligations hereunder in accordance with their terms.

 

2.3 The Seller has, and will at Completion have, the authority and right enter
into this agreement and the Transfer Agreement and to sell and transfer the
beneficial and legal title in the Participation Interest on the terms set out in
this agreement and the Transfer Agreement.

 

2.4 Neither the entry into this agreement and the Transfer Agreement nor the
implementation of the transactions contemplated by this agreement or the
Transfer Agreement by the Seller will:

 

  (a) violate or conflict with the provisions of its constitutional documents;

 

  (b) amount to a violation or breach of any applicable laws or regulations in
any relevant jurisdiction;

 

  (c) amount to a violation or default with respect to any relevant order,
decree or judgment of any court or any governmental or regulatory authority in
any jurisdiction to which the Seller is a party or by which the Seller is bound,
which violation or default is material in the context of the transactions
contemplated by this agreement or the Transfer Agreement; or

 

  (d) result in a breach of, or constitute a default under, any instrument to
which the Seller is a party or by which the Seller is bound, which breach or
default is material in the context of the transactions contemplated by this
agreement or the Transfer Agreement.

 

2.5 This agreement and the Transfer Agreement constitute (or will on execution
constitute) valid and legally binding obligations of the Seller.

 

2.6 The Seller is not engaged in any material litigation, arbitration,
investigation, regulatory action or similar proceedings related to the
transactions contemplated by this agreement or the Transfer Agreement and to the
best of the Seller’s knowledge no such litigation, arbitration, investigation,
regulatory action or proceeding is threatened against the Seller.

 

22



--------------------------------------------------------------------------------

2.7 There is no ongoing dispute with, or challenge by, any third party in
respect of the Participation Interest, and to the best of the Seller’s knowledge
there are existing no facts, matters or circumstances that may result in any
such dispute or challenge.

 

23



--------------------------------------------------------------------------------

SCHEDULE 2A

Capacity of Purchaser

 

1. The Purchaser is duly organised, validly existing and solvent under and in
accordance with the laws of Germany.

 

2. The Purchaser has obtained all corporate authorisations required to empower
it to enter into this agreement and the Transfer Agreement and to perform its
obligations hereunder in accordance with their terms.

 

3. The Purchaser has, and will at Completion have, the authority and right enter
into this agreement and the Transfer Agreement, to pay the Consideration and to
purchase and receive the beneficial and legal title in the Participation
Interest on the terms set out in this agreement and the Transfer Agreement.

 

4. Neither the entry into this agreement and the Transfer Agreement nor the
implementation of the transactions contemplated by this agreement or the
Transfer Agreement by the Purchaser will:

 

  a. violate or conflict with the provisions of its constitutional documents;

 

  b. amount to a violation or breach of any applicable laws or regulations in
any relevant jurisdiction;

 

  c. amount to a violation or default with respect to any relevant order, decree
or judgment of any court or any governmental or regulatory authority in any
jurisdiction to which the Purchaser is a party or by which the Purchaser is
bound, which violation or default is material in the context of the transactions
contemplated by this agreement or the Transfer Agreement; or

 

  d. result in a breach of, or constitute a default under, any instrument to
which the Purchaser is a party or by which the Purchaser is bound, which breach
or default is material in the context of the transactions contemplated by this
agreement or the Transfer Agreement.

 

5. This agreement and the Transfer Agreement constitute (or will on execution
constitute) valid and legally binding obligations of the Purchaser.

 

6. The Purchaser is not engaged in any material litigation, arbitration,
investigation, regulatory action or similar proceedings related to the
transactions contemplated by this agreement or the Transfer Agreement and no
such litigation, arbitration, investigation, regulatory action or proceeding is
threatened against the Purchasers.

 

24



--------------------------------------------------------------------------------

SCHEDULE 3

Form of the Transfer Agreement

 

25



--------------------------------------------------------------------------------

IN WITNESS whereof this Agreement has been executed and delivered as a deed on
the date first above written.

 

EXECUTED AND DELIVERED AS A DEED

by OPEN JOINT STOCK COMPANY “RUSNANO”

 

/s/ Oleg Kiselev

Print name:

Acting pursuant to:

SEAL:

EXECUTED AND DELIVERED AS A DEED by IPG LASER GMBH  

/s/ Valentin Pavlovich Gapontsev

Print name: Valentin Pavlovich Gapontsev

Managing Director

EXECUTED AND DELIVERED AS A DEED

by IPG PHOTONICS CORPORATION

 

/s/ Valentin Pavlovich Gapontsev

Print name: Valentin Pavlovich Gapontsev

Chairman and Chief Executive Officer

EXECUTED AND DELIVERED AS A DEED

by LIMITED LIABILITY COMPANY “SCIENTIFIC AND TECHNICAL ASSOCIATION “IRE-POLUS”

 

/s/ Valentin Pavlovich Gapontsev

Print name: Valentin Pavlovich Gapontsev

General Director

SEAL:

 

26